DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claim 11 cites, in part, “A storage medium readable by a computer for diagnosing a pneumatic control valve online, comprising a processor included in the computer to perform:”, it is not clearly pointed out whether claim 11 is directed to a storage medium or a processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An Experimental Study on Diagnosis of Operating Characteristics in Pneumatic Control Valve”, Kaseda et al. (English translate).

Referring to claim 1, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), comprising:

a sensor set including a plurality of sensors (e.g., pressure transducers, potentiometer – Figure 2), attached to the pneumatic control valve (Figure 2), for measuring a state of the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2);
a smart data analyzer for processing a sensor signal acquired in real time from the sensor set (pages 7-8, 3. Experimental Setup section, Figure 2) and generating pneumatic control valve state information for online automatic diagnosis (e.g., online diagnosis - pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section) of the pneumatic control valve (pages 9-15, 4. Valve Stem Thrust Model section; Figure 4);
a data server for transmitting, to an online analysis server, the pneumatic control valve state information received in real time from the smart data analyzer and storing the pneumatic control valve state information for a predetermined time period (pages 2-3, 1. Introduction section; pages 7-8, 3. Experimental Setup section, Figure 2; pages 9-15, 4. Valve Stem Thrust Model section; Figure 4);
the online diagnostic server for determining whether the pneumatic control valve is in an abnormal state and generating diagnostic information by comparing the pneumatic control valve state information with pre-stored normal state data of the pneumatic control valve (pages 2-3, 1. Introduction section; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8); and
a client computer for displaying the diagnostic information received from the online diagnostic server (Figures 5-6 & 8).

As to claim 2, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), wherein the sensor set includes at least one of:
pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2);
a stem displacement sensor for measuring a stem motion of the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2); and
a pressure sensor for measuring an air pressure on a plurality of points of an air supply tube of a control loop that controls the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2).

Referring to claim 3, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), wherein the smart data analyzer transmits a sensor signal including at least one of a stem force signal acquired from the stem force sensor, a stem displacement signal acquired from the stem displacement sensor and a plurality of pressure signals acquired from the pressure sensor to the data server (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2).

As to claim 4, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), wherein the smart data analyzer further generates detail analysis data for user detailed analysis for the pneumatic control valve by processing the sensor signal acquired from the sensor set in real time (pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8).

Referring to claim 5, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), wherein the client computer receives the detail analysis data via the data server and the on1ine diagnostic server, and includes an analysis tool such that a client is able to analyze a state of the pneumatic control valve based on the detail analysis data (pages 7-8, 3. Experimental Setup section, Figure 2; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8).

Figures 1-2), wherein the data server transmits the pneumatic control valve state information to the online diagnostic server with a first time interval, and transmits the detail analysis data to the online diagnostic server with a second time interval which is longer than the first time interval (pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8).

Referring to claim 7, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), wherein the data server transmits the detail analysis data to the online diagnostic server in response to a request of the client computer (pages 2-3, 1. Introduction section; pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8).

As to claim 8, Kaseda et al. disclose a system for diagnosing a pneumatic control valve online (Figures 1-2), wherein the system for diagnosing a pneumatic control valve online performs a diagnosis for states of a plurality of pneumatic control valves (pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8), and includes:
a plurality of sensor sets, a plurality of smart data analyzers and a plurality of data servers corresponding to the plurality of pneumatic control valves (pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8).

Referring to claim 9, Kaseda et al. disclose a method for diagnosing a pneumatic control valve online (Abstract), comprising:

measuring a state of the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2), by using a sensor set attached to the pneumatic control valve (e.g., pressure transducers, potentiometer – Figure 2);
generating, by a smart data analyzer, pneumatic control valve state information (pages 7-8, 3. Experimental Setup section, Figure 2) for online automatic diagnosis of the pneumatic control valve (e.g., online diagnosis - pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section) by processing a sensor signal acquired in real time from the sensor set (pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8);
transmitting, by a data server, the pneumatic control valve state information received in real time from the smart data analyzer to an online analysis server, and storing the pneumatic control valve state information for a predetermined time period (pages 2-3, 1. Introduction section; pages 7-8, 3. Experimental Setup section, Figure 2; pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8);
generating diagnostic information, by the online diagnostic server, by determining whether the pneumatic control valve is in an abnormal state by comparing the pneumatic control valve state information with pre-stored normal state data of the pneumatic control valve (pages 2-3, 1. Introduction section; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8); and
displaying, by a  client computer, the diagnostic information received from the online diagnostic server (Figures 5-6 & 8).

As to claim 10, Kaseda et al. disclose a method for diagnosing a pneumatic control valve online (Abstract), wherein the sensor set includes at least one of:
a stem force sensor, attached to a valve step of the pneumatic control valve, for measuring a stem force (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2);
a stem displacement sensor for measuring a stem motion of the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2); and
a pressure sensor for measuring an air pressure on a plurality of points of an air supply tube of a control loop that controls the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2).

Abstract), comprising a processor included in the computer to perform:
a command for measuring a state of the pneumatic control valve (pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section, Figure 1; pages 7-8, 3. Experimental Setup section, Figure 2), by using a sensor set attached to the pneumatic control valve (e.g., pressure transducers, potentiometer – Figure 2);
a command for generating, by a smart data analyzer, pneumatic control valve state information (pages 7-8, 3. Experimental Setup section, Figure 2) for online automatic diagnosis of the pneumatic control valve (e.g., online diagnosis - pages 3-6, 2. Current Status of Control Valve Diagnosis and Issues of Operating Characteristic Diagnosis section) by processing a sensor signal acquired in real time from the sensor set (pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8);
a command for transmitting, by a data server, the pneumatic control valve state information received in real time from the smart data analyzer to an online analysis server, and storing the pneumatic control valve state information for a predetermined time period (pages 2-3, 1. Introduction section; pages 7-8, 3. Experimental Setup section, Figure 2; pages 9-15, 4. Valve Stem Thrust Model section, Figure 4; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8);
a command for generating diagnostic information, by the online diagnostic server, by determining whether the pneumatic control valve is in an abnormal state by comparing the pneumatic control valve state information with pre-stored normal state data of the pneumatic control valve (pages 2-3, 1. Introduction section; pages 15-20, 5. Detection of Valve Malfunctioning Due to Stick-Slip section, Figures 5-6 & 8); and
a command for displaying, by a  client computer, the diagnostic information received from the online diagnostic server (Figures 5-6 & 8).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/           Primary Examiner, Art Unit 2864